The sole question involved in this proceeding is as to the jurisdiction in equity of the District Court of Waterbury.
The action from which the writ of error is brought was entirely equitable in its nature. None but equitable relief was claimed. The matter in demand was $75. The parties were all of Waterbury. The statute which then conferred upon said court its jurisdiction, provided that it should have concurrent jurisdiction with the Superior Court of all actions in which equitable relief only was claimed. Public Acts of 1895, Chap. 181. The Superior Court for New Haven County, with which alone it could have any concurrent jurisdiction, had no equitable jurisdiction in any case wherein the matter in demand was less than $500. General Statutes, *Page 265 
§ 774. Upon the Court of Common Pleas was conferred exclusive jurisdiction in all such cases. General Statutes, § 723. The Superior Court, therefore, could not have taken jurisdiction of this action. No more could the District Court of Waterbury, for its jurisdiction was expressly made concurrent with that of the Superior Court. The Court of Common Pleas alone had jurisdiction. The proceedings in the District Court were therefore void in toto.
The plaintiff in error has not waived his right to object, nor is his objection made too late. Fowler v. Bishop,32 Conn. 199; Camp v. Stevens, 45 id. 92; Chipman v. Waterbury, 59 id. 496.
   There is error, the judgment below is vacated, and the case must be stricken from the docket.
In this opinion the other judges concurred.